J-A25022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                     Appellant             :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 WILLIAM R. LANDIS JR.                     :    No. 501 MDA 2020

              Appeal from the Order Entered March 13, 2020
     In the Court of Common Pleas of Berks County Criminal Division at
                      No(s): CP-06-CR-0005405-2009


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY OLSON, J.:                          FILED DECEMBER 17, 2020

      The Commonwealth of Pennsylvania appeals from the March 13, 2020

order dismissing, pursuant to Rule 600 of the Pennsylvania Rules of Criminal

Procedure, charges against William R. Landis, Jr. (“Landis”). See Pa.R.Crim.P.

600. We vacate the trial court’s order and remand for trial.

      On a previous appeal, a panel of this Court summarized the relevant

facts of this case as follows.

      On October 28, 2009, at approximately 9:20 p.m., Berks County
      Radio dispatched Spring Township Police officers to the [Landis]
      residence . . . to investigate a possible shooting [after a man called
      reporting that a woman was shot]. … It was later discovered that
      the caller was [Landis]. [Landis's] wife, Sharon Landis, was found
      dead from a gunshot wound to the head on the second floor of the
      residence. [Sharon Landis] also had other non[-]fatal gunshot
      wounds on her body. While performing a clearing operation of the
      residence, officers discovered [Landis] barricaded in the
      basement. [Landis] had a knife and two guns in his possession
      and threatened to shoot anyone who came down into the
      basement.       While in the basement, [Landis] made several
J-A25022-20



      telephone calls to family and friends and mentioned his dead wife.
      [Landis] became increasingly intoxicated as the evening
      progressed. The Berks County Emergency Response Team was
      called to the scene, and [Landis] was eventually taken into
      custody after several hours had elapsed.

Commonwealth v. Landis, 201 A.3d 768, 769–770 (Pa. Super. 2018)

(citation omitted).

      The next day, October 29, 2009, the Commonwealth filed a criminal

complaint against Landis. Relating to Sharon Landis, the homicide victim, the

Commonwealth charged Landis with one count of first-degree murder, one

count of third-degree murder and two counts of aggravated assault

(hereinafter, the “Murder Charges”). In addition, because of a struggle that

ensued between Landis and the police officials who took him into custody, the

Commonwealth charged Landis with the following offenses:         one count of

assault upon a law enforcement officer; seven additional counts of aggravated

assault; four counts of simple assault; 11 counts of recklessly endangering

another person; one count of terroristic threats; and two counts of possessing

an instrument of a crime (hereinafter, the “Law Enforcement Charges”).

      Initially, the “cases were [] joined and, on December 10, 2009, [Landis],

who was represented by counsel, proceeded to a preliminary hearing.”

Commonwealth v. Landis, 48 A.3d 432, 434-435 (Pa. Super. 2012) (en

banc).

      At the conclusion of all testimony, the magistrate bound over all
      charges for trial. On February 17, 2010, [Landis] filed an omnibus
      pre-trial motion requesting, inter alia, a writ of habeas corpus on
      the charges of murder in the first degree . . . and assault of [a]


                                     -2-
J-A25022-20



      law enforcement officer . . . as well as severance of the [Murder
      Charges and Law Enforcement Charges pursuant to Pa.R.Crim.P.
      583.] Following a hearing, by order filed on April 14, 2010, the
      trial court granted [Landis’s] request for severance of the
      [charges] and issued a writ of habeas corpus on the [Law
      Enforcement Charges]. The Commonwealth filed a timely appeal
      of the issuance of the writ[.]

      [Thereafter, o]n April 23, 2010, the Commonwealth, indicating
      [that] it intended to try [Landis initially] on the charges related to
      the murder of his wife, filed a motion in limine requesting
      permission to present [certain] evidence at the murder trial[.]

                                      ***

      [On August 12, 2010, t]he trial court granted the
      Commonwealth's motion in limine [in part, and denied it in part.]
      The Commonwealth filed a timely appeal from the trial court's
      order[.]

      On September 17, 2010, upon the Commonwealth's request, this
      Court consolidated the two notices of appeal. The case was listed
      for oral argument, and in an opinion filed on May 20, 2011, a
      three-judge panel of this Court affirmed the trial court's orders.
      However, on June 3, 2011, the Commonwealth filed an application
      for reargument en banc and/or panel reconsideration, and on
      August 1, 2011, this Court granted the Commonwealth's
      application.

Id. at 443-444. On June 26, 2012, this Court, inter alia, reversed the trial

court’s order granting Landis’s writ of habeas corpus and remanded for further

proceedings. Id. at 449.

      Following remand, on August 8, 2012, the Commonwealth filed a motion

to schedule trial. The trial court granted the Commonwealth’s motion and trial

was set to begin November 13, 2012. The trial court, however, entered an

order on November 16, 2012, continuing trial until April 1, 2013. The trial

court specifically cited that the continuance was “due to [Judge Sprecher‘s]



                                      -3-
J-A25022-20



health and [the] next available [two] week trial clock.”            Trial Court Order,

11/16/2012, at 1.

      Thereafter, on December 31, 2012, Landis filed his first motion to

dismiss pursuant to Pa.R.Crim.P. 600.         The trial court heard argument on

February 2, 2013, but denied Landis’s motion to dismiss on February 7, 2013.

On April 1, 2013, Landis proceeded to a jury trial on the Murder Charges. The

jury later convicted Landis of first-degree murder.

      The trial court convened a sentencing hearing on May 15, 2013. At the

hearing, the court sentenced Landis to serve a term of life imprisonment

without   the   possibility   of   parole.    In   addition,   at    sentencing,   the

Commonwealth informed the court of an agreement the parties entered into

regarding the Law Enforcement Charges. Specifically, the attorney for the

Commonwealth stated that “the Commonwealth is agreeing and willing to

withdraw [the Law Enforcement Charges]” due to “the mandatory life

sentence[e] confronting [Landis]” for his conviction of first-degree murder.

N.T. Sentencing, 5/15/13, at 4.        In exchange, Landis “executed a waiver

agreeing to let [the Commonwealth] reinstate [the Law Enforcement

Charges],” without objection, if Landis were ever awarded a new trial on the

Murder Charges. Id. The trial court subsequently entered an order dismissing

the Law Enforcement Charges. See Trial Court Order, 5/15/13, at 1. Landis

then appealed to this Court, and we affirmed his judgment of sentence on




                                        -4-
J-A25022-20



April 10, 2014. See Commonwealth v. Landis, 2014 WL 10936726 (Pa.

Super. 2014) (unpublished memorandum).

      Landis did not file a petition for allowance of appeal.         Instead, on

December 22, 2014, Landis filed his first counseled petition for collateral relief

pursuant   to   the   Post   Conviction   Relief   Act   (“PCRA”),   42   Pa.C.S.A.

§§ 9541-9546. In his PCRA petition, Landis raised various claims of trial and

appellate counsels’ ineffectiveness. On December 21, 2015, the PCRA court

granted Landis a new trial based upon one of his claims. The Commonwealth

then appealed to this Court and, on November 30, 2016, we affirmed the PCRA

court’s order. Commonwealth v. Landis, 2016 WL 6995387 (Pa. Super.

Nov. 30, 2016) (unpublished memorandum).             The Commonwealth filed a

petition for allowance of appeal which our Supreme Court ultimately denied

on July 24, 2017. Commonwealth v. Landis, 169 A.3d 1059 (Pa. 2017).

The record was then remitted to the trial court on August 18, 2017.

       On remand, the Commonwealth filed a motion to reinstate the Law

Enforcement Charges, as well as the charges of third-degree murder and

aggravated assault which stemmed from Landis’s attack on his wife. Landis

did not oppose the Commonwealth’s request to reinstate the Law Enforcement

Charges, but did object to reinstatement of the charges of third-degree

murder and aggravated assault on the grounds of double jeopardy. A hearing

was held on September 7, 2017, during which the trial court reinstated the

Law Enforcement Charges.       On October 27, 2017, however, the trial court



                                      -5-
J-A25022-20



entered an order denying the Commonwealth’s request to reinstate the

third-degree murder and aggravated assault charges.       The Commonwealth

appealed the trial court’s order on November 21, 2017.

      Despite the Commonwealth’s appeal, on December 22, 2017, Landis

filed an omnibus pre-trial motion regarding the Law Enforcement Charges as

trial was set to begin on February 26, 2018. The omnibus motion included a

motion for writ of habeas corpus claiming, inter alia, that Landis lacked the

requisite intent needed to prove that he assaulted a police officer. On January

18, 2018, the trial court convened a hearing on Landis’s motion for writ of

habeas corpus.    During that proceeding, however, Landis “withdrew [his]

request for habeas relief.” N.T. Hearing, 1/18/18, at 4. The court then asked

if Landis decided to withdraw his request “with the understanding that we

[are] going to trial next month.”    Id.   Landis’s counsel answered in the

affirmative. Id. Next, the attorney for the Commonwealth questioned the

propriety of proceeding to trial on the Law Enforcement Charges while the

Murder Charges were pending on appeal. Id. Specifically, the attorney for

the Commonwealth stated that it was “not opposed to going forward on the

[Law Enforcement Charges]” but was concerned as to “whether [the trial court

had] jurisdiction” to do so. Id. at 4-5. After much discussion, the court asked

Landis’s counsel whether he would “waive[] the jurisdiction issue.” Id. at 19.

Landis’s counsel stated: “Yes, as it relates to moving forward with the [Law

Enforcement Charges,] if that [is] the case they choose to try.” Id. The court



                                     -6-
J-A25022-20



then scheduled trial to begin May 14, 2018, the earliest date the court was

available. Id.

        On March 8, 2018, however, the trial court issued an order “den[ying]

the request to schedule [] trial” on the Law Enforcement Charges. Trial Court

Order, 3/8/18, at 1. In doing so, the trial court relied upon Pa.R.A.P. 1701(a)

(explaining that, “after an appeal is taken or review of a quasijudicial order is

sought, the trial court . . . may no longer proceed further in the matter”) and

stated that the “lack of subject-matter jurisdiction can never be waived.” Id.

Thereafter, on December 24, 2018, this Court affirmed the trial court’s order

denying reinstatement of the third-degree murder charge. Landis, 201 A.3d

at 774. Our Supreme Court subsequently denied allocatur on September 4,

2019.     Commonwealth v. Landis, 217 A.3d 796 (Pa. 2019).                   The

Commonwealth then filed a writ of certiorari to the Supreme Court of the

United States and that Court denied certiorari on March 2, 2020.            See

Pennsylvania v. Landis, 140 S.Ct. 1266 (2020).

        On February 11, 2020, Landis filed a supplemental omnibus pre-trial

motion which, along with a motion for habeas corpus relief, included the

motion to dismiss pursuant to Pa.R.Crim.P. 600 that is the subject of this

appeal. The trial court conducted a hearing on Landis’s motion on February

14, 2020. During that hearing, the Commonwealth argued that “the Rule 600

clock start[ed]” on September 7, 2017, the date that trial court reinstated the

Law Enforcement Charges. N.T. Hearing, 2/14/18, at 20. Accordingly, the



                                      -7-
J-A25022-20



Commonwealth claimed that the delay caused by the appeal of the Murder

Charges or, in the alternative, the delay resulting from the postponement of

trial beyond March 8, 2018, was excusable and, as such, the Commonwealth

did not violate Landis’s right to a speedy trial pursuant to Pa.R.Crim.P. 600.

Id. at 19-41.

      On February 18, 2020, the trial court denied Landis’s motion.         In so

doing, the trial court held that the Commonwealth “acted in good faith in

scheduling [the Law Enforcement Charges]” for trial and, as such, Landis’s

“constitutional rights [were] not [] violated by the Commonwealth.”         Trial

Court Opinion, 2/18/20, at 3. Further, the court held that, even if a violation

occurred, Landis “suffered no prejudice.” Id.

      Thereafter, Landis filed a motion to reconsider the trial court’s Rule 600

order.   The trial court granted Landis’s motion on February 25, 2020.

Ultimately, on March 13, 2020, the trial court granted Landis’s motion to

dismiss. The trial court stated:

      The Commonwealth’s failure to bring [Landis] to trial before the
      expiration of the Rule 600 period constitutes grounds for dismissal
      of the charges with prejudice pursuant to the unambiguous
      language of Rule 600 regarding violations. The trial in the case
      sub judice had to occur before September 6, 2018. As of March
      6, 2020 . . . 911 days have passed since the Commonwealth
      reinstated the [Law Enforcement Charges]. The trial is more than
      two years overdue and more than ten years since the
      [i]nformation was filed. Justice for [Landis] has been denied
      because the prompt, timely resolution of this case was denied in
      violation of Pa.R.Crim.P. 600.




                                     -8-
J-A25022-20



Trial Court Opinion, 3/13/20, at 5-6. This timely appeal followed.1

       The Commonwealth raises the following issue on appeal:

       Did the trial court err in dismissing [the Law Enforcement
       Charges] pursuant to Pa.R.Crim.P. 600?

Commonwealth’s Brief at 4.

       Herein, the Commonwealth argues that the trial court erred in granting

Landis’s motion to dismiss pursuant to Pa.R.Crim.P. 600. Our review of this

issue is governed by the following standard:

       In evaluating [Pa.R.Crim.P.] 600 issues, our standard of review of
       a trial court's decision is whether the trial court abused its
       discretion. Furthermore:

          The proper scope of review [ . . . ] is limited to the evidence
          of record of the [Pa.R.Crim.P.] 600 evidentiary hearing, and
          the findings of the trial court. An appellate court must view
          the facts in the light most favorable to the prevailing party.
          Additionally, when considering the trial court's ruling, this
          Court is not permitted to ignore the dual purpose behind
          [Pa.R.Crim.P.] 600. [Pennsylvania Rule of Criminal
          Procedure] 600 serves two equally important functions: (1)
          the protection of the accused's speedy trial rights, and (2)
          the protection of society.       In determining whether an
          accused's right to a speedy trial has been violated,
          consideration must be given to society's right to effective
          prosecution of criminal cases, both to restrain those guilty
          of crime and to deter those contemplating it. However, the

____________________________________________


1 The Commonwealth filed its notice of appeal on March 20, 2020. Pursuant
to Pa.R.A.P. 311(d), the Commonwealth certified that the order terminated or
substantially handicapped its ability to prosecute Landis.                See
Commonwealth’s Notice of Appeal, 3/20/20, at 1. On April 1, 2020, the trial
court entered an order directing the Commonwealth to file a concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b)(1). The
Commonwealth timely complied. The trial court issued an opinion pursuant
to Pa.R.A.P. 1925(a) on April 22, 2020.

                                           -9-
J-A25022-20



         administrative mandate of [Pa.R.Crim.P.] 600 was not
         designed to insulate the criminally accused from good faith
         prosecution delayed through no fault of the Commonwealth.

      So long as there has been no misconduct on the part of the
      Commonwealth in an effort to evade the fundamental speedy trial
      rights of an accused, [Pa.R.Crim.P.] 600 must be construed in a
      manner consistent with society's right to punish and deter crime.

Commonwealth v. Martz, 926 A.2d 514, 517 (Pa. Super. 2007) (citation

omitted).

      Rule 600 provides, in relevant part:

      (A) Commencement of Trial; Time for Trial

            (2) Trial shall commence within the following time periods.

                                      ***

              (e) When an appellate court has remanded a case to the
              trial court, the new trial shall commence within 365 days
              from the date of the written notice from the appellate
              court to the parties that the record was remanded.

Pa.R.Crim.P. 600(A)(2)(e).

      This Court has explained

      the courts of this Commonwealth employ three steps in
      determining whether Rule 600 requires dismissal of charges
      against a defendant. First, Rule 600(A) provides the mechanical
      run date. Second, we determine whether any excludable time
      exists pursuant to Rule 600(C). We add the amount of excludable
      time, if any, to the mechanical run date to arrive at an adjusted
      run date.

Commonwealth v. Bethea, 185 A.3d 364, 371 (Pa. Super. 2018) (cleaned

up) (emphasis in original).




                                      - 10 -
J-A25022-20



       We first consider whether the trial court correctly determined the

mechanical run date pursuant to Rule 600(A).            Where a trial is set to

commence on remand following an appeal, Pa.R.Crim.P. 600(A)(2)(e)

mandates that the trial begin “within 365 days from the date of the written

notice from the appellate court to the parties that the record was remanded.”

Pa.R.Crim.P. 600(A)(2)(e). In this case, the PCRA court, on December 21,

2015, granted Landis a new trial based upon one of the claims asserted in his

PCRA petition. After the Commonwealth appealed, this Court affirmed the

PCRA court’s order on November 30, 2016, and our Supreme Court denied

allocatur on July 24, 2017. On August 18, 2017, the record was remitted to

the trial court. Because the trial in this case was set to commence following

remand from appellate litigation that considered Landis’s entitlement to relief

in the context of collateral proceedings, Rule 600(A)(2)(e) supplied the

applicable guidance for determining the mechanical run date. Accordingly,

pursuant to Rule 600(A)(2)(e), the mechanical run date in this case is August

20, 2018.2 See Commonwealth v. Sisneros, 692 A.2d 1105, 1108 (Pa.

Super. 1997), appeal denied, 702 A.2d 1060 (Pa. 1997) (citation omitted)

(mechanical run date shall be 365 days from date on which appellate court

____________________________________________


2 Because August 18, 2018 fell on a Saturday, the mechanical run date for
purposes of Rule 600 is August 20, 2018. See 1 Pa.C.S.A. § 1908 (“Whenever
the last day of any [period referenced in a rule or statute] shall fall on Saturday
or Sunday, or on any day made a legal holiday by the laws of this
Commonwealth or of the United States, such day shall be omitted from the
computation.”).


                                          - 11 -
J-A25022-20



prothonotary actually remands record to trial court, not date appellate court

enters its remand order).

       Here, the trial court identified the mechanical run date as September 6,

2018, which fell 365 days after the Commonwealth reinstated the Law

Enforcement Charges.         Rule 600(A)(2)(e), however, looks to the date of

remand, not the date that charges are reinstated, to calculate the mechanical

run date. Thus, the trial court erred and the mechanical run date in this case

is August 20, 2018.3

       Next, we consider any excludable time and excusable delay to derive an

adjusted run date. See Commonwealth v. Colon, 87 A.3d 352, 357 (Pa.

Super. 2014). “[P]eriods of judicial delay are excludable from calculations

under Rule 600.” Commonwealth v. Mills, 162 A.3d 326, 325 (Pa. 2017).

Indeed, “where a trial-ready prosecutor must wait several months due to a

court calendar, the time should be treated as ‘delay’ for which the



____________________________________________


3 In its Rule 1925(a) opinion, the trial court identified January 10, 2011 (365
days after the Commonwealth filed its original criminal information against
Landis) as an alternate mechanical run date. Trial Court Opinion, 4/22/20, at
2. This calculation is also flawed. First, this projected mechanical run date
fails to consider that trial in this matter was set to commence following remand
from appellate proceedings that took place during Landis’s collateral challenge
to his original conviction. Hence, Rule 600(A)(2)(e), not Rule 600(A)(2)(a)
which the trial court appears to have used, governs the calculation of the
mechanical run date. Moreover, Rule 600(A)(2)(a) calculates the mechanical
run date from the date on which the criminal complaint is filed, not the criminal
information. See Pa.R.Crim.P. 600(A)(2)(a)(explaining that “a court case in
which a written complaint is filed against the defendant shall commence within
365 days from the date on which the complaint is filed”)(emphasis added).

                                          - 12 -
J-A25022-20



Commonwealth is not accountable.” Id. However, time attributable to the

normal progression of the case is not excludable. Id.

      Excusable delay, on the other hand, “is delay that occurs as a result of

circumstances beyond the Commonwealth's control and despite its due

diligence.”   Colon, 87 A.3d at 357.      “Due diligence is fact-specific, to be

determined case-by-case; it does not require perfect vigilance and punctilious

care, but merely a showing the Commonwealth has put forth a reasonable

effort.” Commonwealth v. Selenski, 994 A.2d 1083, 1089 (Pa. 2010).

“[T]he Commonwealth must do everything reasonable within its power to

guarantee that a trial begins on time,” Colon, 87 A.3d at 359 (citation

omitted), and it bears the burden of proving by a preponderance of the

evidence that it exercised due diligence. Commonwealth v. Plowden, 157

A.3d 933, 941 (Pa. Super. 2017) (en banc) (citation omitted); see also

Commonwealth v. Ramos, 936 A.2d 1097, 1102 (Pa. Super. 2007) (holding

due diligence “includes, among other things, listing a case for trial prior to the

run date, preparedness of trial within the run date, and keeping adequate

records to ensure compliance with Rule 600”). It is settled that “‘[e]xcusable

delay’ for purposes of Rule [600] review includes delay caused by appellate

review of pretrial motions.” Commonwealth v. Boczkowski, 846 A.2d 75,

83 n.7 (Pa. 2004).

      In this case, the disputed period of delay revolves around the

Commonwealth’s appeal of the trial court’s order denying reinstatement of the



                                     - 13 -
J-A25022-20



third-degree murder charge.     The Commonwealth contends that the entire

period, November 21, 2017 (the date the Commonwealth filed its notice of

appeal) through March 2, 2020 (the date the Supreme Court of the United

States denied the Commonwealth’s writ of certiorari), constitutes “excusable

delay.” The trial court concluded that this period was not excusable. See

Trial Court Opinion, 4/22/20, at 4. Specifically, the trial court held that

      [t]he Commonwealth’s interlocutory appeal of the [o]rder denying
      its motion to reinstate [the third-degree murder charge] act[ed]
      as a stay of the proceedings as [to] the [the Murder Charges
      exclusively] and ha[d] no effect on the time to bring the severed
      [Law Enforcement Charges] to trial. The stay prescribed by
      Pa.R.A.P. 1701(c) is limited to the matters in dispute on appeal.
      [See] Commonwealth v. Moyer, 617 A.2d 744 (1992).
      Therefore, [the trial] court always had jurisdiction over the [Law
      Enforcement Charges].

Id. (parallel citation omitted). Thus, the trial court concluded that, because

the Commonwealth’s appeal concerned only the Murder Charges, and because

the trial court severed the Murder Charges from the Law Enforcement

Charges, Pa.R.A.P. 1701(c) bestowed jurisdiction upon the trial court to

proceed with trial on the Law Enforcement Charges. Upon review, we are

constrained to disagree.

      Pa.R.A.P. 1701, which explains the effect of an appeal, states, in

relevant part:

      (a) General rule.--Except as otherwise prescribed by these
      rules, after an appeal is taken or review of a quasijudicial order is
      sought, the trial court or other government unit may no longer
      proceed further in the matter.



                                     - 14 -
J-A25022-20



Pa.R.A.P. 1701(a).      Rule 1701(a) therefore “reflects the fact that once an

appeal is filed, jurisdiction over the case is transferred to the appellate court,

and   the   trial   court   therefore   no   longer   has   power   to   act   in   it.”

Commonwealth v. McClure, 172 A.3d 668, 698 (Pa. Super. 2017); see also

Jackson v. Hendrick, 746 A.2d 574, 575 (Pa. 2000) (“[f]iling an appeal

normally divests the trial court of jurisdiction to proceed”).

      Rule 1701(c), however, serves as an “exception” to the aforementioned

rule. McClure, 172 A.3d at 698. Indeed, Pa.R.A.P. 1701(c) provides:

      (c) Limited to matters in dispute.--Where only a particular
      item, claim, or assessment adjudged in the matter is involved in
      an appeal, or in a petition for review proceeding relating to a
      quasijudicial order, the appeal or petition for review proceeding
      shall operate to prevent the trial court or other government unit
      from proceeding further with only such item, claim, or
      assessment, unless otherwise ordered by the trial court or other
      government unit or by the appellate court or a judge thereof as
      necessary to preserve the rights of the appellant.

Pa.R.A.P. 1701(c).      Thus, pursuant to Rule 1701(c), a trial court “retains

jurisdiction to continue to act on those parts of the case that are unrelated to

the collateral matter (that is, the ‘particular item, claim or assessment

adjudged’) that is the subject of the appeal.” McClure, 172 A.3d at 698-699

(citation omitted). Notwithstanding, Rule 1701(c) also permits a trial court to

enter an order staying proceedings following an appeal of a collateral matter

if it is “necessary to preserve the rights of the appellant.” Pa.R.A.P. 1701(c).

      Even if we assume, for purposes of argument, that the trial court

correctly determined that the Commonwealth’s appeal of the order denying


                                        - 15 -
J-A25022-20



reinstatement of the third-degree murder charge was unrelated to the Law

Enforcement Charges and, thus, did not defeat the court’s jurisdiction to

entertain those offenses, we nevertheless conclude that the trial court erred

in dismissing the Law Enforcement Charges because the court overlooked the

practical and legal effect of its own order entered on March 8, 2018.         To

recount, the trial court denied the Commonwealth’s request to reinstate the

third-degree murder and aggravated assault charges on October 27, 2017.

Thereafter, the Commonwealth challenged that ruling through an appeal filed

on November 21, 2017.       Landis then filed an omnibus pre-trial motion on

December 22, 2017 and the trial court convened a hearing on the motion on

January 18, 2018. At that hearing, the Commonwealth declared its readiness

for trial, but also questioned whether the trial court retained jurisdiction over

the Law Enforcement Charges while the Murder Charges were pending on

appeal. N.T. Hearing, 1/18/18, at 4-5. After much discussion, the court asked

Landis’s counsel whether he would “waive[] the jurisdiction issue.” Id. at 19.

Landis’s counsel answered in the affirmative and the court scheduled trial on

the Law Enforcement Charges. Id. On March 8, 2018, however, the trial

court issued an order “den[ying] the request to schedule [] trial” on the Law

Enforcement Charges until the appeal regarding the Murder Charges was

resolved. Trial Court Order, 3/8/18, at 1. The trial court cited the following

reasons for its order: (1) “lack of subject-matter jurisdiction can never be

waived” and (2) Landis’s constitutional right against double jeopardy.       Id.



                                     - 16 -
J-A25022-20



Ultimately, on March 13, 2020, the trial court granted Landis’s motion to

dismiss, concluding that the appellate litigation concerning the court’s refusal

to reinstate the third-degree murder charges against Landis was not

excusable.4

       We read the trial court’s March 8, 2018 order as a stay, pursuant to

Pa.R.A.P. 1701(c), of the proceedings on the Law Enforcement Charges which

the trial court instituted to preserve the rights of an appellant -- in this case,

the Commonwealth. See Pa.R.A.P. 1701(c). From the text of the order, it is

evident that the trial court intended to stay a trial on the Law Enforcement

Charges but harbored some confusion as to which party constituted the

“appellant” for purposes of Rule 1701(c) and which party possessed rights

threatened by a then-pending appeal. The language of the March 8, 2018

order suggests that the trial court may have deemed Landis as the “appellant”

and the party in need of protection.5 Of course, it was the Commonwealth

that filed the appeal which was pending at the time.                   As such, the

Commonwealth was the only party which could be considered “the appellant”

for purposes of applying Rule 1701(c).             Moreover, in view of the potential


____________________________________________


4Implicitly, and in apparent contrast to its March 8, 2018 order, the court also
concluded that litigation of the Commonwealth’s appellate claims did not
deprive the trial court of jurisdiction over the Law Enforcement Charges.

5 We draw this inference because the order references Landis’s constitutional
right against double jeopardy and Rule 1701(c) permits the court to stay
proceedings even as to unrelated matters if “necessary to preserve the rights
of the appellant.” Pa.R.A.P. 1701(c).

                                          - 17 -
J-A25022-20



delay resulting from the Commonwealth’s pending appeal, as well as the

uncertainty exhibited by the parties and the trial judge as to whether the court

retained jurisdiction to proceed on the Law Enforcement Charges, it is clear

that preservation of the Commonwealth’s right to prosecute Landis on the Law

Enforcement Charges without violating Pa.R.Crim.P. 600 is the only purpose

that could be served by the trial court’s March 8, 2018 stay order.6 Therefore,

even if the Commonwealth’s appeal of the trial court’s double jeopardy ruling

was unrelated to the Law Enforcement Charges and did not deprive the court

of jurisdiction over those offenses, the court’s March 8, 2018 stay order is best

viewed as a directive entered by the court to preserve the rights of the

Commonwealth under Pa.R.A.P. 1701(c). Thus, the period extending from the

trial court’s order (March 8, 2018) until the Supreme Court of the United

States denied the Commonwealth’s writ of certiorari (March 2, 2020), a total

of 725 days, is excusable. See Thomas Jones v. Commonwealth, 434 A.2d

1197, 1200-1201 (Pa. 1981) (holding that the Commonwealth’s appeal to the

Supreme Court of Pennsylvania and subsequent certiorari petition to the


____________________________________________


6  The trial court offers no cogent explanation for protecting Landis’s rights
during the pendency of the Commonwealth’s appeal. At the time the
Commonwealth instituted appellate proceedings, Landis had successfully
asserted his protection against double jeopardy.           Moreover, any delay
resulting from litigation of the Commonwealth’s appellate claims could only
trigger, not diminish, Landis’s speedy trial rights under Rule 600. On the other
hand, in the absence of a stay order such as the one entered here, the
Commonwealth faced the prospect of forfeiting its right to prosecute Landis
on the Law Enforcement Charges if the passage of time resulting from
litigation of its appellate claims were not deemed excusable delay.

                                          - 18 -
J-A25022-20



United States Supreme Court, which was denied, did not violate the

appellant’s right to “a speedy trial as granted by Rule [600,] because timely

appellate review “divested the trial court of authority to proceed and,

therefore, acted “as an automatic supersedes” of the rule). This calculation

extends the adjusted run date to (at the earliest) August 14, 2020 – nearly

six months after Landis filed his motion to dismiss pursuant to Pa.R.Crim.P.

600.

       Our conclusion that the period of delay at issue in this case resulted

from excusable circumstances and despite the Commonwealth’s due diligence

is bolstered by several additional factors established by the record.      The

Commonwealth, at all relevant times, professed its readiness to proceed to

trial on the Law Enforcement Charges. In addition, with the entry of the March

8, 2018 order, the trial court may have led the attorney for the Commonwealth

to believe that, throughout the pendency of the ongoing appeal, no further

action was needed to preserve the Commonwealth’s right to proceed to trial

on the Law Enforcement Charges and to avoid a violation of Rule 600. Hence,

the order likely caused the Commonwealth to relax its diligence. In view of

these circumstances, we cannot conclude that the Commonwealth failed to

take all reasonable steps within its power to guarantee that a trial on the Law

Enforcement Charges would commence on time.

       Based upon the foregoing, we hold that the trial court erred when it

dismissed the charges against Landis, based upon the alleged Rule 600



                                    - 19 -
J-A25022-20



violation. Accordingly, we vacate the court's order and remand the matter for

trial.

         Order vacated. Case remanded. Jurisdiction is relinquished.

         Judge Bowes joins.

         Judge King concurs in the result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/17/2020




                                       - 20 -